I concur in the judgment, and only desire to add a brief statement of the ground upon which I distinguish the case ofMeyer v. San Diego, 121 Cal. 102,1 from this and all similar cases. Meyer v. San Diego was an action which could be maintained by any taxpayer, and it was only in that capacity that the plaintiff sued. The judge was also a taxpayer. He could have instituted the action himself, or made himself a party by intervention; and to hold that he could try the case would have been to hold that one who has interest enough in a cause of action to maintain it as plaintiff has not enough interest in it to disqualify him from deciding it as judge, — a proposition to which I should think any court would hesitate to subscribe.
In this case, and in the cases cited by appellants, although the judge was a taxpayer of the corporation (plaintiff or defendant), he could not, as such, have brought the action or defended it, and his interest being too remote and contingent for that purpose, it may be held, without any impeachment of Meyer v.San Diego, 121 Cal. 102,1 that it was too remote and contingent to disqualify him as judge.
Rehearing denied.
1 66 Am. St. Rep. 22. *Page 534